Citation Nr: 0911713	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-29 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, claimed as a back 
disability (hereinafter low back disability).

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease with stenosis and 
bilateral upper extremity radiculopathy, claimed as a neck 
condition (hereinafter neck disabilities).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision, which, in part, 
denied service connection for a back condition and chronic 
neck pain with radicular symptoms.  In September 2007, the RO 
granted the Veteran's claims of service connection for 
myofascial strain of the cervical and lumbar paraspinal 
muscles.  Because the Veteran originally submitted general 
claims of service connection for a back condition and a neck 
condition (i.e. claims that encompassed more than just a 
strain), the RO noted that the issues of service connection 
for degenerative joint disease of the lumbosacral spine as 
well as degenerative joint disease and degenerative disc 
disease of the cervical spine were still pending.  

The Board also notes that the Veteran raised a claim of 
service connection for a left knee condition.  In September 
2007, the RO granted service connection for a left knee 
patellofemoral syndrome.  This grant of service connection 
fully resolved his appeal and the issue is not before the 
Board.  

In January 2009, the Veteran attended a video hearing before 
the undersigned.  A transcript has been associated with the 
claims file.  

The Veteran submitted additional evidence after this matter 
was certified to the Board.  In February 2009, he also 
submitted a waiver of RO consideration.  The Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2008) (any pertinent 
evidence accepted directly at the Board must be referred to 
the agency of original jurisdiction (AOJ) for initial review 
unless this procedural right is waived by the appellant).

It is also noted that the Veteran raised a claim of service 
connection for diabetes mellitus type II associated with 
herbicide exposure, which the RO denied in March 2006.  The 
Veteran submitted a timely notice of disagreement (NOD).  In 
March 2007, the Veteran was notified that this claim for 
diabetes mellitus type II was stayed pending the outcome of 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  That case has 
been resolved.  As such, the issue of entitlement to service 
connection for type II diabetes mellitus is REMANDED to the 
Appeals Management Center (AMC) for further action.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the 
lumbosacral spine is not related to a disease or injury in 
service and arthritis did not manifest within one year of 
service separation.

2.  The Veteran's degenerative joint disease and degenerative 
disc disease of the cervical spine is not related to a 
disease or injury in service and arthritis did not manifest 
within one year of service.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint disease of the 
lumbosacral spine was not incurred in or aggravated by active 
service, nor is arthritis presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2. The Veteran's degenerative joint disease and degenerative 
disc disease of the cervical spine was not incurred in or 
aggravated by active service, nor is arthritis presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims of service 
connection for low back and neck disabilities.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in November 2005 fully satisfied the second and 
third duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A March 2006 
letter thereafter satisfied the first duty to notify element.  
Although this March 2006 letter was not sent prior to initial 
adjudication of the Veteran's claims, this has not prejudiced 
him, since he was subsequently provided adequate notice in 
March 2006, given an additional seventeen months to respond 
with additional argument and evidence, the claims were 
readjudicated, and a SOC was provided to the Veteran in 
August 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  During the Veteran's video hearing, his 
representative provided that he would submit updated records 
from Aliss Memorial Hospital and a Dr. Nelson, Dr. Saycak, 
and Dr. Teshawn would be submitted.  The undersigned Veterans 
Law judge granted an extension of thirty days to submit 
additional evidence.  No additional medical records were 
submitted from the above mentioned providers.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA examinations in May 2007 to 
obtain opinions as to whether his low back and neck 
disabilities could be directly attributed to service.  
Further examination or opinion is not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The Veteran contends that his low back and neck disabilities 
resulted from an in-service fall.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claims.  Id.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a.	Low Back Disability

Post service medical records indicate that the Veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  The Board is satisfied that the Veteran suffers from 
a current low back disability.  See Hickson, supra.

The Veteran's service treatment records indicate that the 
Veteran submitted to treatment for low back pain due to a 
November 1969, in-service fall.  In December 11, 1969, 
treatment records show that the Veteran had mild pain in his 
back as a result of lifting heavy material.  A December 17, 
1969 treatment note indicates that his muscles were not 
spasming, he had full range of motion with pain on extreme 
motions, was diagnosed with strain, and had not fully 
recovered yet.  There are no other notes showing further 
treatment for low back pain.  His September 1970 separation 
physical examination indicates that the Veteran's spine was 
normal and there were no complaints of low back pain at that 
time.  

Post-service medical records indicate that the Veteran 
submitted to treatment in January 2002 where he complained of 
low back pain and was diagnosed with low back strain with 
spasm.  He reported intermittently for medical treatment due 
to complaints of low back pain.  A December 2003 x-ray report 
of his lumbar spine indicated that he suffered from mild 
degenerative changes.  It should be noted that the Veteran 
testified during his video hearing that he was attempting to 
locate physicians who he saw twenty years ago for his low 
back problem.  Despite being granted an extension of time, 
the Veteran did not submit additional records evidencing 
earlier treatment for low back pain.  As such, VA is 
constrained to the medical records associated with the claims 
file.  See 38 C.F.R. § 3.655 (2008); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street").  

During a May 2007 VA examination for the Veteran's neck and 
back disabilities, he complained of constant low back pain, 
with pain radiating into his legs and occasional flare-ups 
with activity.  He did not have numbness, tingling or 
weakness. While no x-rays were performed at this time, the 
examiner reviewed the December 2003 x-ray report.  He 
diagnosed the Veteran with multilevel degenerative disease of 
the lumbar spine and opined that his degenerative changes 
were not related to the in-service fall but were more likely 
related to changes with aging as there were diffuse changes 
in the cervical spine and minimal changes of the lumbar 
spine.    

During a January 2009 video hearing, the Veteran again 
reported that he hurt his low back as a result of an in-
service fall and that his low back disability was caused by 
this in-service fall.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms currently and that he was 
injured during service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Veteran is not competent to report that his in-
service fall caused his low back disability.

The Veteran also submitted a third-party statement from his 
work supervisor, which indicated that the Veteran's back 
disability caused him to miss work for 40 days in 2008.  
Again, the Board notes that third parties are competent to 
report on what they witness.  While this statement shows that 
the Veteran's low back disability impacts his life, it does 
not help substantiate a nexus between the in-service fall and 
his current disability.  

The Board does not doubt that the Veteran's low back 
disability has impacted his life.  However, the weight of the 
evidence is against a finding that the Veteran's low back 
disability was incurred in or related to service.  The 
Veteran reported that his current back disability began prior 
to his separation from service.  However, there is no 
competent medical evidence linking his current back 
disabilities to service.  Conversely, the only medical 
opinion on file specifically rejects such a nexus and instead 
finds that his low back disability is likely due to age.  The 
examiner's opinion and examination results weigh heavily 
against the claim.
  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including 
degenerative joint disease, become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's 
degenerative joint disease of the lumbosacral spine did not 
manifest at separation and the record does not reflect any 
complaints, treatment or diagnosis within one year following 
discharge.  The Veteran cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's degenerative 
joint disease of the lumbosacral spine was incurred in or is 
related to his in-service lumbar strain.  Consequently, the 
benefit-of-the-doubt rules do not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
  
b.	Neck Disability

The Veteran also contends that his current neck disabilities 
resulted from an in-service fall.  

Post-service medical records show that the Veteran was 
diagnosed with degenerative joint disease and degenerative 
disc disease of the cervical spine, with stenosis and 
bilateral upper extremity radiculopathy.  As such, the Board 
is satisfied that the Veteran suffers from a current 
disability. See Hickson, supra.  

The Veteran's service treatment records are silent as to any 
complaints or treatment for neck pain.  As provided above, 
the service treatment records show treatment for low back 
pain due to an in-service fall.  These records do not, 
however, show treatment for neck pain.  His October 1968 
enlistment physical examination and his December 1970 
separation examination show that the Veteran's spine and neck 
were normal and there were no complaints of neck problems.  

Post-service medical records indicate that the Veteran was 
diagnosed with cervical arthritis and disc disease in 
November 2002.  Private medical records indicate that the 
Veteran experienced neck pain in or about 1994, although no 
treatment records date back to this time.  An October 2004 x-
ray report of his cervical spine showed discogenic disease 
and cervical degenerative changes.  In May 2005, the Veteran 
submitted to a MRI of his cervical spine and the report 
indicated multilevel disc disease and degenerative changes of 
the cervical levels.  Finally, a June 2007 MRI report of the 
cervical spine indicated multilevel spondylosis and focal 
disc protrusions.  

During the May 2007 VA examination, the Veteran complained of 
intermittent neck stiffness, pain radiating to the arms, and 
flare-ups.  The examiner assessed the Veteran with multilevel 
cervical disc disease and degenerative changes with stenosis 
and radiculpathy.  He opined that the Veteran's neck 
disabilities were not likely related to service, again 
reasoning that they were due to changes with aging as there 
were diffuse changes in the cervical spine and minimal 
changes through the lumbar spine.  

At his video hearing, the Veteran contended that his neck 
disabilities resulted from his in-service fall.  Again, the 
Veteran in competent to report what he experiences, but is 
unable to render an opinion as to the etiology of his neck 
disability since he is not medically trained.  See Espiritu, 
supra.  

The Veteran also submitted a third-party statement from a Dr. 
S which indicated that he had treated the Veteran since 2004 
and noted that the Veteran's neck pain had worsened, 
resulting in frequent absences from work.  While this 
physician is competent to render a medical opinion, his 
opinion does not deal with the etiology of the Veteran's neck 
disability but rather the severity of such which is not at 
issue.  As such, the statement has little probative value in 
relating the Veteran's disabilities to service.  

In light of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for neck disabilities.  The Veteran had no 
complaints of neck pain during service.  Objective evidence 
of the disability was at earliest report to have occurred in 
1994, twenty four years following separation from service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the examiner's 
opinion that the Veteran's neck disabilities are not 
etiologically related to service is the sole medical opinion 
of record.  The Veteran's statements and testimony, no matter 
how earnest regarding inservice onset and continuity since 
service, are not sufficient enough to overcome that opinion.  
See Espiritu, supra.  The Board finds that service connection 
must fail on a direct basis.  See Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including 
degenerative joint disease, become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's 
degenerative joint disease of the cervical spine did not 
manifest at separation and the record does not reflect any 
complaints, treatment or diagnosis within one year of 
separation.  The Veteran cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's neck 
disabilities were incurred in or is related to his in-service 
fall.  Consequently, the benefit-of-the-doubt rules do not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  



ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is denied.

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease with stenosis and 
bilateral upper extremity radiculpathy of the cervical spine 
is denied.  


REMAND

In a March 2006 rating decision, the RO denied, in part, 
service connection for type II diabetes mellitus.  The 
Veteran filed a timely Notice of Disagreement as to this 
service connection issue.  In a March 2007 letter, the 
Veteran was notified that his claim for type II diabetes 
mellitus was stayed pending the outcome of Haas v. Nicholson, 
20 Vet. App. 257 (2006).  The case has been resolved.  The 
claim must now be remanded to allow the RO to provide the 
Veteran with a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16- 92).  However, the issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of 
the case as to the issues of entitlement 
to service connection for type II diabetes 
mellitus.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claims should not be 
certified to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


